Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 3-8-22 has been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Spitzer et al. (US 2016/0018639) in view of Wall et al. (US 2017/0131545).
Regarding claim 1, Spitzer (Fig. 1 and 6) discloses a head mounted display system configured to project light to an eye of a user (“output both display light and ambient light to an eye 120 of a user” as discussed in [0015]) to display augmented reality image content in a vision field of said user (“user's eye 120 simultaneously sees ambient light from scene 118 and display light from display 107” as discussed in [0047]), said head-mounted display system comprising:

an image projector (128) configured to project images into the user's eye to display image content in the vision field of the user (“presentation of images from display 107 to eye 120” as discussed in [0039], while [0016] discloses the light for 107 is provided by 128);
at least one camera (124, with a “secondary camera” also discussed in [0047]);
at least one waveguide (102);
at least one coupling optical element (including both 132 and 140) configured to couple light from the eye of the user into said waveguide (seen in Fig. 1B, reflected light from the eye 120 passes into the waveguide through 140), said at least one coupling optical element comprising an optical element having optical power (“140 can have optical power” as discussed in [0020]) and configured to couple light from the eye of the user directly into guided light in said waveguide (seen in Fig. 1B, there are no other elements between 140 and the user’s eye, so light reflected from the eye will directly pass into 102 via 140); and
at least one out-coupling element (125) configured to couple light guided within said waveguide out of said waveguide and direct said light to said camera (“camera 124 is optically coupled to light guide 102 by an optical element 125” as discussed in [0017]),
wherein the camera (124) is disposed in an optical path with respect to said at least one out-coupling optical element (124 is optically coupled to 125 as discussed above) to receive at least a portion of the light that is coupled into said waveguide via the coupling optical element and guided therein (“receive and image ocular measurement radiation directed to it through light guide 102” as discussed in [0017], see also the “ocular measurement” optical path in Fig. 1B) and that is coupled out from said waveguide by said out-coupling coupling element (“camera 124 is optically coupled to light guide 102 by 
However, Sptizer fails to teach or suggest wherein the at least one coupling optical element specifically comprises a “diffractive” optical element.
Wall (Fig. 2 and 9) discloses a head mounted display system (“head-mounted display” discussed in [0001]) configured to project light to an eye of a user (light is projected to eye 214, seen in Fig. 2) to display augmented reality image content (“augmented reality (AR) systems” discussed in [0001]) in a vision field of said user (“enable a user to see” as discussed in [0001]), said head-mounted display system comprising:
an image projector (204) configured to project images into the user's eye to display image content in the vision field of the user (light generated by 204 allows the eye 214 to “observe an image” as discussed in [0037]);
at least one waveguide (106);
at least one coupling optical element (116a and 116b, shown in Fig. 9) configured to couple light between the eye of the user and said waveguide (seen in Fig. 2, light from the eye 120 passes between the waveguide 106 and the eye 214 through 140), said at least one coupling optical element comprising an diffractive optical element (116a and 116b are called “diffractive optical elements” DOE as discussed in [0027], with 116 more specifically “diffractive” as discussed in [0028]).
Therefore, the combination of Spitzer and Wall would provide a system wherein the at least one coupling optical element (132 and 140 of Spitzer, corresponding to 116a and 116b of Wall) configured to couple light from the eye of the user into said waveguide (seen in Fig. 1B of Spitzer, reflected light from the eye 120 passes into the waveguide through 140, while Wall also teaches light “reflected from the user's eye(s) 214” discussed in [0040]), said at least one coupling optical element comprising an diffractive optical element (116a and 116b are DOEs as taught by Wall) having optical power (“140 can 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spitzer so the coupling optical element comprises a diffractive optical element as taught by Wall because this “improves the uniformity in the intensity of light” (see [0012]).

Regarding claim 2, Spitzer and Wall disclose a system as discussed above, and Spitzer further discloses wherein said at least one coupling optical element (including 132 and 140) is configured such that light reflected from the eye of the user (“light reflected by eye 120” discussed in [0038]) wearing the head mounted display system (“ocular measurement radiation traveling to or from eye 120” discussed in [0020]) is coupled into said at least one waveguide (via 140, as seen in Fig. 1B) and guided therein such that images of said eye may be captured by said at least one camera (as discussed above, “Camera 124 can image the pupil, iris, or retina of eye 120,” see [0017]).

Regarding claim 3, Spitzer and Wall disclose a system as discussed above, and Spitzer further discloses wherein said at least one coupling optical element (including 132 and 140) is configured such that light reflected from an anterior portion of the eye (eg. the “pupil” or “iris,” with “light reflected by eye 120” discussed in [0038]) of the user wearing the head mounted display system (“ocular measurement radiation traveling to or from eye 120” discussed in [0020]) is coupled into said waveguide (via 140, as seen in Fig. 1B) and guided therein such that images of said eye may be captured by said camera such that said at least one camera can capture images of said anterior portion of said eye (as discussed above, “Camera 124 can image the pupil, iris, or retina of eye 120,” see [0017]).

Regarding claim 4, Spitzer and Wall disclose a system as discussed above, and Spitzer further discloses wherein said at least one coupling optical element (including 132 and 140) is configured such that light reflected from a corneal surface of said eye of the user (“an image of the eye surface” discussed in [0039], while the cornea is actual name for the outer surface of the eye, with “light reflected by eye 120” discussed in [0038]) wearing the head mounted display system (“ocular measurement radiation traveling to or from eye 120” discussed in [0020]) is coupled into said waveguide (via 140, as seen in Fig. 1B) and guided therein such that images of said eye may be captured by said camera such that said at least one camera can capture images of said corneal surface of said eye (“form an image of the pupil, retina, sclera, or other part of eye 120 on the image sensor of camera 124” as discussed in [0020], with the specific “eye surface” discussed in [0039]).

Regarding claim 8, Spitzer and Wall disclose a system as discussed above, and Spitzer further discloses wherein the optical power comprises positive optical power (140 operates as a “positive focal-length lens” as discussed in [0020]).

Regarding claim 9, Spitzer and Wall disclose a system as discussed above, and Spitzer further discloses an eyepiece (601) disposed on the frame (as seen in Fig. 6), said eyepiece configured to direct light into said user's eye to display augmented reality image content to the user's vision field (“user's eye 120 simultaneously sees ambient light from scene 118 and display light from display 107” as discussed in [0047]), at least a portion of said eyepiece being transparent (“102 can be made of any kind of material that is substantially transparent” as discussed in [0015]) and disposed at a location in front of the user's eye when the user wears said head-mounted display (as seen in Fig. 6, 601 are in front the user’s eyes 120) such that said transparent portion transmits light from an environment in front of the user to the 

Regarding claim 10, Spitzer and Wall disclose a system as discussed above, and Spitzer further discloses wherein said eyepiece is configured to receive light from said image projector (light from 128) and to direct said light into said user's eye to display augmented reality image content to the user's vision field (the “display” optical path seen in Fig. 1, coming from 128 and being provided to the user’s eye 120, with an “ambient” optical path also shown coming from scene 118, and both combining at the eye 120 to produce an augmented reality image).

Regarding claim 11, Spitzer and Wall disclose a system as discussed above, and Spitzer further discloses wherein said eyepiece comprises said at least one waveguide (102).

Regarding claim 12, Spitzer and Wall disclose a system as discussed above, and Spitzer further discloses wherein said image projector (128) is configured to direct light into an edge of said eyepiece (for example, the “front surface” 105).

Regarding claim 13, Spitzer and Wall disclose a system as discussed above, and Spitzer further discloses at least one in-coupling optical element (130) configured to in-couple light from said image projector into said at least one waveguide (seen in Fig. 1A, light from 128 passes through 130 into waveguide 102) so as to guide light from said image projector for providing said image content to said user's eye (shown as a “display” optical path in Fig. 1A, starting at 128 and ending at the user’s eye 120).



Regarding claim 16, Spitzer and Wall disclose a system as discussed above, and Spitzer further discloses wherein said at least one coupling optical element (including 132 and 140) is configured such that light from the environment in front of the user wearing the head mounted imaging system is coupled into said at least one waveguide (light from the environment, called “scene” 118, enters the waveguide through 132) and guided therein such that images of said environment may be captured by said camera (as discussed in [0047], “a secondary camera that captures an image of scene 118”).

Regarding claim 17, Spitzer and Wall disclose a system as discussed above, and Spitzer further discloses wherein said at least one coupling optical element (including 132 and 140) faces the environment in front of the user wearing the head mounted imaging system to receive light from said environment (as seen in Fig. 1A, 132 faces the environment, called a “scene” 118).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Spitzer and Wall as applied to claim 1 above, and further in view of Vallius et al. (US 2019/0072767).
Regarding claim 5, Spitzer and Wall disclose a system as discussed above, and Spitzer further discloses wherein the optical power of said coupling optical element (including 132 and 140) is configured so light reflected from the eye (“light reflected by eye 120” discussed in [0038]) is coupled into the waveguide to be guided to the camera (as discussed above, “Camera 124 can image the pupil, iris, or retina of eye 120,” see [0017]).

Vallius (Fig. 7) discloses a head mounted display system (“head-mounted display” discussed in [0016]) wherein the optical power of a coupling optical element (516) is configured to increase collimation of light (“light that are output from different locations of the output-grating to be substantially collimated” as discussed in [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spitzer and Wall so the coupling optical element is configured to increase collimation of light as taught by Vallius because this reduces image blur and double imaging (see [0076]).

Regarding claim 6, Spitzer and Wall disclose a system as discussed above, and Spitzer further discloses wherein the optical power of said coupling optical element (including 132 and 140) is configured so light reflected from an anterior portion of the eye (“light reflected by eye 120” discussed in [0038], with “iris” and “pupil” discussed in [0020]) that is coupled into the waveguide to be guided to the camera (as discussed above, “Camera 124 can image the pupil, iris, or retina of eye 120,” see [0017]).
However, Spitzer and Wall fail to teach or suggest wherein the optical power of said coupling optical element is configured to increase collimation of light.
Vallius (Fig. 7) discloses a head mounted display system (“head-mounted display” discussed in [0016]) wherein the optical power of a coupling optical element (516) is configured to increase collimation of light (“light that are output from different locations of the output-grating to be substantially collimated” as discussed in [0078]).


Regarding claim 7, Spitzer and Wall disclose a system as discussed above, and Spitzer further discloses wherein the optical power of said coupling optical element (including 132 and 140) is configured so light reflected from the cornea of the eye (“light reflected by eye 120” discussed in [0038], with “eye surface” discussed in [0038], while the cornea is actual name for the outer surface of the eye) that is coupled into the waveguide to be guided to the camera (as discussed above, “Camera 124 can image the pupil, iris, or retina of eye 120,” see [0017], see also “image of the eye surface is formed on the sensor” as discussed in [0039]).
However, Spitzer and Wall fail to teach or suggest wherein the optical power of said coupling optical element is configured to increase collimation of light.
Vallius (Fig. 7) discloses a head mounted display system (“head-mounted display” discussed in [0016]) wherein the optical power of a coupling optical element (516) is configured to increase collimation of light (“light that are output from different locations of the output-grating to be substantially collimated” as discussed in [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spitzer and Wall so the coupling optical element is configured to increase collimation of light as taught by Vallius because this reduces image blur and double imaging (see [0076]).

Claims, 14, 18, and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Spitzer and Wall as applied to claim 1 above, and further in view of Bohn (US 2018/0321496).
Regarding claim 14, Spitzer and Wall disclose a system as discussed above, however fail to teach or suggest at least one image content out-coupling optical element.
Bohn (Fig. 2 and 7C) discloses a head mounted display system (HMD 100 discussed in [0022]) including at least one image content out-coupling optical element (eg. 105A) configured to couple light (155) from said image projector (101A) guided within said waveguide (102A) out of said at least one waveguide (as seen in Fig. 2A, light 155 exits the waveguide 102A through 105A) such that image content can be viewed by the user's eye (201, see [0040], “output can be directed to a user's eye 201”).
Further, as seen in Fig. 7C, the light being output from waveguide 102 is different from the light used in the eye tracking system 708 (which uses waveguide 716, and which is offset from waveguide 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spitzer and Wall to include at least one image content out-coupling optical element as taught by Bohn because this allows the visible light from the projector display and the light sources from the camera to be isolated in separate waveguides, reducing possible optical interference.

Regarding claim 18, Spitzer, Wall, and Bohn disclose a system as discussed above, and the combination further discloses wherein said at least one coupling optical element (eg. the coupling optical element associated with the camera, corresponding to 132 and 140 of Spitzer, and attached to waveguide 716 of Bohn, seen in Fig. 7C) is configured such that light is coupled into a first waveguide (716) and guided therein to said camera (as seen in Fig. 7C of Bohn, reflected light from the eye 712 enters the waveguide 716 and then to camera 718) and said at least one image content out-coupling 
It would have been obvious to one of ordinary skill in the art to combine Spitzer, Wall, and Bohn for the same reasons as discussed above.

Regarding claim 19, Spitzer and Wall disclose a system as discussed above, and Spitzer further discloses wherein said at least one coupling optical element (including 132 and 140) is configured such that light is coupled into a first waveguide and guided therein to said camera (as seen in Fig. 1B, reflected light from the eye 120 enters the waveguide 102 through 140, and then to camera 124).
However, Spitzer and Wall fail to teach or suggest wherein said image projector is configured to couple light into a second waveguide to provide image content to said eye.
Bohn (Fig. 7B) discloses a head mounted display system (HMD 100 discussed in [0022]) wherein light is coupled into a first waveguide (716) and guided therein to said camera (718) and said image projector (101) is configured to couple light into a second waveguide (102) to provide image content to said eye (712).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spitzer and Wall to include the second waveguide as taught by Bohn because this allows the visible light from the projector display and the light sources from the camera to be isolated in separate waveguides, reducing possible optical interference.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection.
In view of the amendments, the reference of Wall has been added for new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691